IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00010-CR

JEREMY BUKOWSKI,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                           From the 18th District Court
                             Johnson County, Texas
                              Trial Court No. F45969


                          MEMORANDUM OPINION

      Jeremy Bukowski was convicted of capital murder. His notice of appeal was

filed on January 4, 2013. By letter dated January 16, 2013, the Clerk of this Court

notified Bukowski that this appeal was subject to dismissal because the notice of appeal

appeared untimely. See TEX. R. APP. P. 26.2(a)(1); 44.3. The trial court’s judgment was

dated November 9, 2012, but the notice of appeal was filed on January 4, 2013. By the

same letter, the Clerk warned Bukowski that, unless any party filed a response showing

grounds for continuing the appeal within 21 days of the date of the letter, the appeal
would be dismissed. A response has been filed but it does not provide grounds for

continuing the appeal.

       The appeal is dismissed.



                                       TOM GRAY
                                       Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed February 14, 2013
Do not publish
[CRPM]




Bukowski v. State                                                          Page 2